 

Exhibit 10.2

 

EXTENSION AMENDMENT TO EXECTUIVE EMPLOYMENT AGREEMENT

 

THIS EXTENSION AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”),
made this 13th day of November, 2020, is entered into by and between Document
Security Systems, Inc. (the “Company”) and Frank D. Heuszel (the “Executive”).

 

WHEREAS, the Company and Executive entered into that certain Executive
Employment Agreement dated as of August 27, 2019 (the “Employment Agreement”),
which expired on July 15, 2020 (capitalized terms used and not otherwise defined
herein shall have the meanings given to such terms in the Employment Agreement);
and

 

WHEREAS, the parties hereto desire to extend the term of the Employment
Agreement and amend the Employment Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Term. Section 1 of the Employment Agreement (“Term of Employment”) is hereby
amended by deleting the entire section thereof and replacing it with the
following:

 

“The Company agrees to employ Executive, and Executive agrees to work for the
Company, upon the terms set forth in this Agreement, for the period commencing
on July 15, 2019 (the “Commencement Date”) and ending on December 31, 2020 (the
“Term”). This Agreement shall terminate in accordance with the provisions of
Section 4, below.”

 

2. Compensation, Benefits and Equity. Section 3.2, 3.3(a), 3.3(b) and 3.5 of the
Employment Agreement (“Compensation, Benefits and Equity”) are hereby amended by
deleting the entire section thereof and replacing it with the following:

 

“3.2 Cash Performance Bonus. The Executive is eligible for a cash performance
bonus with an aggregate potential annual bonus of up to $165,000 (the “Cash
Bonus”). The Cash Bonus will be calculated based upon the sum of 3% of Gross
Revenue Growth and 5% of Net Revenue Change, capped at 100% of annualized Base
Salary.

 

The calculation, administration and payment of the bonus will be determined and
paid semi-annually and shall be payable within a forty-five (45) days after the
semi-annual periods of January 1, 2020, July 15, 2020 and December 31, 2020. It
is intended that the Cash Bonus calculation not include any M&A changes or
financial impact, or any IP Monetization revenue or expense impact. It is
intended to be a bonus program related to growing the core businesses and
improving the net operating profits of the core business units.

 

1

 

 

3.3 Definitions

 

(a) Gross Revenue Growth. “Gross Revenue Growth” shall mean the increase or
decrease in the actual sales revenue of Premier Packaging Corporation and DSS
Digital as if the 2 entities were standalone entities, year over year, (in
accordance with generally accepted accounting principles, or GAAP) for the two
6-month periods ending as of 12/31/2019 and 6/30/2020. For the 6-month period
ending 12/31/2020, “Gross Revenue Growth” shall mean the increase or decrease in
the actual sales revenue of Premier Packaging Corporation and DSS Digital as if
the 2 entities were standalone entities, year over year, (in accordance with
generally accepted accounting principles, or GAAP). The revenue growth
calculation shall not include any growth increases or decreases resulting from
any new line of business, acquisition or merger of a new business, or the IP
Monetization line of business.

 

For the sake of clarity in the bonus calculation and for example only, if the
gross revenues of the relevant lines of business totaled, as of:

 

Period 1: July 1, 2018 through December 31, 2018 = $30,400,000

Period 2: January 1, 2019 through June 30, 2019 = $20,000,000

Period 3: July 1, 2019 through December 31, 2019 = $32,000,000

Period 4: January 1, 2020 through June 30, 2020 = $24,000,000

 

Calculation:

 

  ■ (Period 3 minus Period I) x .03, or ($32,000,000- $30,400,000) x.03 =
$48,000.         ■ (Period 4 minus Period 2) x .03. or ($24.000,000-
$20,000,000) x.03 = $120,000.

 

Therefore, total bonus associated with Gross Revenue Growth= $168,000.

 

(b) Net Income Change. “Net Revenue Change” shall mean 5% of the change in Net
Income before income taxes (plus intangible asset amortization) of Premier
Packaging Corporation and DSS Digital as if the 2 entities were standalone
entities, year over year, (in accordance with generally accepted accounting
principles, or GAAP) for the two 6-month periods ending as of 12/31/2019 and
6/30/2020. For the 6-month period ending 12/31/2020, “Net Revenue Change” shall
mean 5% of the change in Net Income before income taxes (plus intangible asset
amortization) of Premier Packaging Corporation and DSS Digital as if the 2
entities were standalone entities, year over year, (in accordance with generally
accepted accounting principles, or GAAP). The net income change calculation
shall not include any net income change resulting from any new line of business,
acquisition or merger of a new business, or the IP Monetization line of
business.

 

2

 

 

For the sake of clarity in the bonus calculation and for example only,

 

If the net revenues of the relevant lines of business totaled, as of:

 

Period 1: July 1, 2018 through December 31, 2018 = $1,000,000

Period 2: January 1, 2019 through June 30, 2019 = $1,600,000

Period 3: July 1, 2019 through December 31, 2019 = $1,200,000

Period 4: January 1, 2020 through June 30, 2020 = $2,000,000

 

Calculation:

 

  ● (Period 3 minus Period 1) x .05, or ($1,200,000 - $1,000,000) x .05 =
$10,000         ● (Period 4 minus Period 2) x .05, or ($2,000,000 - $1,600,000)
x .05 = $20,000

 

Therefore, total bonus associated with Gross Revenue Growth = $30,000

 

By adding the two components of the bonus calculation will comprise the total
bonus calculation.

 

In this example, the total bonus calculation is $198,000 [$168,000+$30,000] with
maximum payable to be capped at 100% annual salary of $165,000; Therefore
$165,000.

 

3.5 Benefits. Executive shall be entitled to participate in all benefit programs
and allowances that the Company establishes and makes available to its executive
employees, including eligibility for all company benefit plans, including, but
not limited to, health care coverage and 40l (k) plan, profit sharing, car
allowance, cell phone and data usage payment or reimbursement, home and office
internet and computer/support equipment. The Executive understands that, except
when prohibited by applicable law, the Company’s benefit plans and fringe
benefits may be amended by the Company from time to time in its sole discretion.

 

The Executive shall be entitled to four (4) weeks of paid vacation time per year
during the Term of this Agreement commencing immediately with the execution of
this Agreement. However, Executive shall not be entitled to receive payments in
any kind for the accrued but unused vacation time or carry over such accrued but
unused vacation time in the next year. All other terms of the Executive’s
vacation shall be subject to the Company’s vacation policy, as it exists or is
subsequently modified.

 

3

 

 

3. Governing Law. This Amendment shall be governed by the laws of the State of
New York without regards to the conflict-of-law principles.

 

4. Effective Date. This Amendment became effective as of July 16, 2020 (the
“Effective Date”).

 

5. Ratification. All terms and provisions of the Employment Agreement not
amended hereby, either expressly or by necessary implication, shall remain in
full force and effect. From and after the Effective Date, all references to the
term “Employment Agreement” in this Amendment or the original Agreement shall
include the terms contained in this Amendment.

 

6. Counterparts. This Amendment may be executed in one or more facsimile,
electronic or original counterparts, each of which shall be deemed an original
and both of which together shall constitute the same instrument.

 

[Signature Page Follows]

 

4

 

 

IN WITNESS WHEREOF, the Parties have set their hands hereto on the date first
above written:

 

DOCUMENT SECURITY SYSTEMS, INC.     /s/ Heng Fai Ambrose Chan   (Signature)    
  Chairman   (Title)       Heng Fai Ambrose Chan   (Print name)       EXECUTIVE
    /s/ Frank Heuszel   (Signature)       Frank Heuszel   (Print name)  

 

5

 